Title: To James Madison from Carlos Martínez de Yrujo (Abstract), 23 March 1805
From: Yrujo, Carlos Martínez de
To: Madison, James


23 March 1805, Philadelphia. Encloses a Madrid gazette containing the manifesto of Charles IV, which reveals the powerful motives the king had for declaring war on England. It is impossible to review them without lamenting that a nation whose rank and scale among the powers of Europe and whose political customs ought to be examples of moderation and justice, has so far forgotten in its conduct the respect it owes itself and all civilized nations. Has been ordered by the king to inform the United States of the repugnance and necessity with which he sees himself obliged to take up arms. The king does not doubt that the government of the United States, so interested in preserving the respect owed to the law of nations, will join in the sensation that the repeated violations of its most sacred rules inspires.
